Case: 2:20-cv-00027-WOB-CJS Doc #: 24 Filed: 04/27/20 Page: 1 of 3 - Page ID#: 173




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 NORTHERN DIVISION
                                    AT COVINGTON

                                    Electronically Filed
 NICHOLAS SANDMANN, by and through             :
 his parents and natural guardians,            :
 TED SANDMANN and JULIE SANDMANN, :
                                               :
                        Plaintiff,             :
                                               :
        v.                                     : CASE NO. 2:20-cv-00027-WOB-CJS
                                               :
 ROLLING STONE, LLC and                        : ORAL ARGUMENT REQUESTED
 PENSKE MEDIA CORPORATION,                     :
                                               :
                        Defendants.
                                               :

                                    MOTION TO DISMISS

        Defendants Rolling Stone, LLC and Penske Media Corporation respectfully move this

 Court to dismiss Plaintiff’s Complaint for failure to state a claim upon which relief can be

 granted pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. A memorandum in

 support and a proposed order granting this motion are attached.



                                             Respectfully submitted,

                                             /s/ Kevin T. Shook
                                             Kevin T. Shook (pro hac vice)
                                             FROST BROWN TODD LLC
                                             10 West Broad Street
                                             Columbus, OH 43215-3484
                                             Phone: 614-464-1211
                                             Fax: 614-464-1737
                                             kshook@fbtlaw.com
Case: 2:20-cv-00027-WOB-CJS Doc #: 24 Filed: 04/27/20 Page: 2 of 3 - Page ID#: 174




                                     Theresa A. Canaday (KBA# 88607)
                                     Samuel W. Wardle (KBA# 97365)
                                     FROST BROWN TODD LLC
                                     400 West Market Street, 32nd Floor
                                     Louisville, KY 40202-3363
                                     Phone: 502-589-5400
                                     Fax: 502-581-1087
                                     tcanaday@fbtlaw.com
                                     swardle@fbtlaw.com

                                     Michael E. Nitardy (KBA# 91613)
                                     FROST BROWN TODD LLC
                                     7310 Turfway Road, Suite 210
                                     Florence, KY 41042
                                     Phone: 859-817-5900
                                     Fax: 859-283-5902
                                     mnitardy@fbtlaw.com

                                     Ryan W. Goellner (pro hac vice)
                                     FROST BROWN TODD LLC
                                     301 East Fourth Street, Suite 3300
                                     Cincinnati, OH 45202
                                     Phone: 513-651-6800
                                     Fax: 513-651-6981
                                     rgoellner@fbtlaw.com

                                     Counsel for Defendants, Rolling Stone, LLC and
                                     Penske Media Corporation
Case: 2:20-cv-00027-WOB-CJS Doc #: 24 Filed: 04/27/20 Page: 3 of 3 - Page ID#: 175




                                    CERTIFICATE OF SERVICE

          I hereby certify that on April 27, 2020, I electronically filed the foregoing document with
 the clerk of the court by using the CM/ECF system. Notice of this filing will be sent by e-mail to
 all parties by operation of the Court’s electronic filing system or by e-mail or first-class mail to
 anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing.

 Todd V. McMurtry (KBA# 82101)
 Kyle M. Winslow (KBA# 95343)
 HEMMER DEFRANK WESSELS, PLLC
 250 Grandview Drive, Suite 500
 Ft. Mitchell, KY 41017
 Phone: 859-344-1188
 Fax: 859-578-3869
 tmcmurtry@hemmerlaw.com
 kwinslow@hemmerlaw.com

 L. Lin Wood
 L. LIN WOOD, P.C.
 1180 W. Peachtree Street, Suite 2040
 Atlanta, GA 30309
 Phone: 404-891-1402
 Fax: 404-506-9111
 lwood@linwoodlaw.com



                                                      /s/ Kevin T. Shook
                                                      Counsel for Defendants, Rolling Stone, LLC
                                                      and Penske Media Corporation




 0144420.0730688 4843-1898-7963v1
